CANWEST MEDIA INC. INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2009 AND FEBRUARY 29, 2008 April 8, 2009 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2, This Management Discussion and Analysis (“MD&A”) contains certain comments or forward-looking statements about our objectives, strategies, financial conditions, results of operations and businesses. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions. These statements are based on our current expectations about our business and the markets we operate in, and on various estimates and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate. As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize. Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled “Risk Factors” contained in our 20-F for the year ended August 31, 2008 filed by Canwest Media Inc. with the Securities and Exchange Commissions in the United States (available on EDGAR at www.edgar.com) and risks related to our going concern which are discussed herein. We disclaim any intention or obligation to update any forward-looking statement even if new information becomes available, as a result of future events or for any other reason. TABLE OF CONTENTS OVERVIEW 3 KEY FACTORS AFFECTING SEGMENT REVENUE AND OPERATING INCOME 3 Television Broadcast 3 Publishing 3 Radio 4 Out-of-home Advertising 4 Foreign Currency Effects 4 Seasonality 4 INTERNAL CONTROL OVER FINANCIAL REPORTING 4 OPERATING RESULTS 5 Introductory Note 5 For the Three Months Ended February 28, 2009 5 Consolidated Results 6 Segment Results 8 For the Six Months Ended February 28, 2009 10 Consolidated Results 10 Segment Results 13 CONSOLIDATED QUARTERLY FINANCIAL RESULTS 15 LIQUIDITY AND CAPITAL RESOURCES 15 Going Concern 15 Sources of Funds 16 Subsequent Events 17 Recapitalization 17 Uses of Funds 17 Debt 19 FINANCIAL INSTRUMENTS 21 INDUSTRY RISKS AND UNCERTAINTIES 21 OFF BALANCE SHEET ARRANGEMENTS AND GUARANTEES 22 RELATED PARTY TRANSACTIONS 22 CRITICAL ACCOUNTING ESTIMATES 22 Broadcast Rights 22 Goodwill and Intangible Assets 23 CHANGES IN ACCOUNTING POLICIES 24 Credit Risk and the Fair Value of Financial Risks and Financial Liabilities 24 Assessing Going Concern 24 Inventories 24 FORTHCOMING CHANGES IN ACCOUNTING POLICIES 24 Goodwill and Intangible Assets 24 Business Combinations 25 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES 25 2 OVERVIEW Canwest Media Inc. (“we, us or our”) is an international media company and is one of Canada’s largest media companies. We are Canada’s largest publisher of English language daily newspapers, and own, operate and/or hold substantial interests in free-to-air and subscription-based television networks, out-of-home advertising, websites, radio stations and networks in Canada, Australia and Turkey. KEY FACTORS AFFECTING SEGMENT REVENUE AND OPERATING INCOME Television Broadcast We have three television segments. Our Canadian television segment includes our television networks in Canada as well as TVtropolis and our five Canadian specialty television channels. The CW Media television segment includes the operations of Canadian specialty television channels held by CW Investments Co. (“CW Media”) which were equity accounted until December 20, 2007, when the Canadian Radio-television and Telecommunications Commission (“CRTC”) approved the transfer of effective control, after which the balance sheet and the results from operations were consolidated. Our Australian television segment includes our interest in Ten Network Holdings Limited (“Ten Holdings”), which owns and operates Ten Television Network (“Network TEN”). We generate the majority of our television revenue from the sale of advertising, with the remainder generated from subscriber revenue earned by our specialty channels. Subscriber revenue is recorded monthly based on subscriber levels.
